 



Exhibit 10.103
[**]
OEM PURCHASE AGREEMENT
EIGHTH AMENDMENT
This EIGHTH Amendment (“Amendment”) effective as of the date of the last
signature hereto (the “Effective Date”) amends the OEM Purchase Agreement dated
December 16, 2002 (“Agreement”) by and between Hewlett-Packard Company a
Delaware Corporation having a place of Business located at 20555 SH 249 Houston,
Texas 77070, (“HP”) and Brocade Communications Systems, Inc., a Delaware
corporation having its principal place of business located at 1745 Technology
Drive, San Jose, California 95110 (“Brocade”).
RECITALS
WHEREAS, HP and Supplier have entered into the Agreement pursuant to which HP
agreed to purchase, and Supplier agreed to sell OEM Products in accordance with
the terms and conditions set forth therein; and,
WHEREAS, HP and Supplier desire to enter into this Eighth Amendment to amend
certain provisions of the Agreement.
AGREEMENTS
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, HP and Supplier agree as follows:

1.   Definitions. Terms used in this Eighth Amendment that are not defined
herein shall have the meaning given thereto in the Agreement.   2.  
Confirmation and Ratification. Except as expressly amended herein all unmodified
and remaining terms and conditions of the Agreement shall remain in full force
and effect. All capitalized terms not defined in this EIGHTH Amendment shall
have the meaning set forth in the Agreement. In the event a conflict between the
Agreement and this EIGHTH Amendment, the terms of this EIGHTH Amendment shall
govern.   3.   Amendments. HP and Supplier hereby agree that the Agreement is
hereby amended as follows:       Add the following language to section 13
Marketing and Licensing:

13.16 Requirements of Third Party Licenses. Supplier shall deliver or make
available to HP all materials required to meet the requirements of any licenses
for third party open source software that is included in the deliverables. For
example, supplier shall deliver or make available to HP the source code for any
software licensed under an open source license that has a source availability
requirement (such as the GNU General Public License). If the source code is not
included with the material that supplier has previously delivered to HP, at HP’s
request, supplier shall deliver or make available to HP the source code for any
software licensed under an open source license that has a source availability
requirement. This will be sent or made available to HP within [**] after HP’s
request. Supplier shall grant HP the right [**] as necessary to meet customer
requirements.
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

HP / Brocade CONFIDENTIAL

Page 1 of 2



--------------------------------------------------------------------------------



 



[**]
The parties have caused this Amendment to be executed by their duly authorized
representatives as indicated below.

                              AGREED:                     BROCADE COMMUNICATIONS
      HEWLETT-PACKARD COMPANY     SYSTEMS INC. (“SUPPLIER”)       (“HP”)    
 
                           
By:
  /s/ Ian Whiting        By:   /s/ Julie A. Uranga                           
 
  Name:   Ian Whiting            Name:   Julie A. Uranga     
 
  Title:  
 
VP, WW Sales            Title:  
 
SWD Procurement Manager    
 
     
 
              
 
9/6/07    
 
                     
 
   
 
                            AGREED:                     BROCADE COMMUNICATIONS  
                  SWITZERLAND, SARL. (“SUPPLIER”)                    
 
                           
By:
  /s/ Kevin McKenna                                               
 
  Name:   Kevin McKenna                     
 
  Title:  
 
International Controller                     
 
     
 
                   

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

HP / Brocade CONFIDENTIAL

Page 2 of 2